                                            Case 4:20-cv-07259-DMR Document 26 Filed 07/26/21 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SAMUEL LOVE,                                     Case No. 20-cv-07259-DMR
                                   8                     Plaintiff,
                                                                                             ORDER ON DEFENDANT'S MOTION
                                   9               v.                                        TO DISMISS
                                  10        CHSP TRS SAN FRANCISCO LLC,                      Re: Dkt. No. 17
                                  11                     Defendant.

                                  12           Plaintiff Samuel Love filed this case on October 16, 2020 alleging that Defendant CHSP
Northern District of California
 United States District Court




                                  13   TRS San Francisco LLC violated the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101

                                  14   et seq. and California’s Unruh Civil Rights Act, Cal. Civ. Code §§ 51-53. Plaintiff filed an amended

                                  15   complaint on January 4, 2021. [Docket No. 14 (“FAC”).] Defendant moves to dismiss the FAC for

                                  16   failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). [Docket Nos. 17 (“Mot.”),

                                  17   20 (“Reply”).] Plaintiff opposes. [Docket No. 19 (“Opp.”).] The court held a hearing on March

                                  18   25, 2021.

                                  19           For the reasons stated below, Defendant’s motion is granted.

                                  20   I.      BACKGROUND

                                  21           Plaintiff is a paraplegic who uses a wheelchair for mobility. FAC ¶ 1. Defendant owns and

                                  22   operates the Le Meridien Hotel located at 333 Battery Street, San Francisco, CA. Id. ¶ 2. Plaintiff

                                  23   alleges that he planned on making a trip to San Francisco in February 2021 and searched for a hotel

                                  24   that could accommodate his disabilities. Id. ¶ 14. On September 11, 2020, Plaintiff went to the

                                  25   Hotel’s reservation website to book an accessible room. Id. ¶ 16. He alleges that the website

                                  26   identifies “very few, if any, accessible features.” Id. ¶ 18. Instead, the Hotel just “slap[s] the label

                                  27   ‘accessible’ on all of its public spaces.” Id. ¶ 19. For example, the Hotel has a page listing its

                                  28   “accessible areas,” such as the business center and fitness center, but does not describe any particular
                                         Case 4:20-cv-07259-DMR Document 26 Filed 07/26/21 Page 2 of 13




                                   1   features of those areas. See id.

                                   2          With respect to guest rooms specifically, the Hotel provides the following information:

                                   3                  Guest Room Accessibility

                                   4                  Accessible guest rooms with 32” wide doorways

                                   5                  Accessible route from public entrance to accessible guest rooms

                                   6                  Alarm clock telephone ringers

                                   7                  Bathroom grab bars

                                   8                  Bathtub grab bars

                                   9                  Bathtub seat

                                  10                  Deadbolt locks, lowered

                                  11                  Door night guards, lowered

                                  12                  Doors with lever handles
Northern District of California
 United States District Court




                                  13                  Electrical outlets, lowered

                                  14                  Flashing door knockers

                                  15                  Hearing accessible rooms and/or kits

                                  16                  Roll-in shower

                                  17                  Shower wand, adjustable

                                  18                  TTY/TTD available

                                  19                  TV with close-captioning

                                  20                  Toilet seat at wheelchair height

                                  21                  Transfer shower

                                  22                  Vanities, accessible

                                  23                  Viewports, lowered

                                  24   FAC ¶ 20. Plaintiff asserts that this list of features still lacks crucial information. Id. ¶ 23.

                                  25   Specifically, he asserts that he needs to know “some basic information (actual data, not adjectives)

                                  26   about the core features” of the Hotel’s guestrooms, including whether (1) there are at least 30 inches

                                  27   width on the side of the bed to allow transfer from his wheelchair; (2) the desk has sufficient knee

                                  28   and toe clearance; (3) the toilet seat is between 17 and 19 inches high and has the two grab bars
                                                                                         2
                                             Case 4:20-cv-07259-DMR Document 26 Filed 07/26/21 Page 3 of 13




                                   1   required by the ADA; (4) the sink has sufficient knee clearance, wrapped plumbing to prevent burn

                                   2   contact, and a lowered mirror; (5) the bathing facility is a transfer shower, standard roll-in, or

                                   3   alternate roll-in; and (6) roll-in showers have a shower seat, grab bars, detachable hand -held shower

                                   4   wand, and wall mounted accessories within 48 inches height. Id. ¶¶ 26-30. Plaintiff claims that

                                   5   these features are reasonably necessary for him and other wheelchair users to assess whether a given

                                   6   hotel or guest room meets his or her accessibility need s. Id. ¶ 32. He alleges that Defendant’s

                                   7   failure to provide the required information constitutes a violation of the ADA.

                                   8   II.      DEFENDANT’S REQUEST FOR JUDICIAL NOTICE

                                   9            Defendant requests that the court take judicial notice of the following documents:

                                  10                   1.      Printouts of pages from the Hotel’s website;

                                  11                   2.      A list of cases that Plaintiff has filed in California federal courts;

                                  12                   3.      Building permit records for the Hotel; and
Northern District of California
 United States District Court




                                  13                   4.      A copy of a consent decree entered between the Department of Justice

                                  14                           (“DOJ”) and a hotel chain in U.S. Hilton Worldwide Inc., No. 10-cv-1924,

                                  15                           ECF No. 5 (D.D.C. Nov. 29, 2010).

                                  16   [Docket No. 17-2.] The court does not rely on any of these documents in reaching its decision.

                                  17   Accordingly, the RJN is denied as moot.

                                  18   III.     LEGAL STANDARD FOR RULE 12(B)(6) MOTION

                                  19            A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the claims alleged in

                                  20   the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). When

                                  21   reviewing a motion to dismiss for failure to state a claim, the court must “accept as true all of the

                                  22   factual allegations contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

                                  23   curiam) (citation omitted), and may dismiss a claim “only where there is no cognizable legal theory”

                                  24   or there is an absence of “sufficient factual matter to state a facially plausible claim to relief.”

                                  25   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing Ashcroft

                                  26   v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001))

                                  27   (quotation marks omitted). A claim has facial plausibility when a plaintiff “pleads factual content

                                  28   that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                                                                           3
                                         Case 4:20-cv-07259-DMR Document 26 Filed 07/26/21 Page 4 of 13




                                   1   alleged.”   Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must

                                   2   demonstrate “more than labels and conclusions, and a formulaic recitation of the element s of a cause

                                   3   of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007) (citing Papasan v.

                                   4   Allain, 478 U.S. 265, 286 (1986)); see Lee v. City of L.A., 250 F.3d 668, 679 (9th Cir. 2001),

                                   5   overruled on other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).

                                   6          As a general rule, a court may not consider “any material beyond the pleadings” when ruling

                                   7   on a Rule 12(b)(6) motion. Lee, 250 F.3d at 688 (citation and quotation marks omitted). However,

                                   8   “a court may take judicial notice of ‘matters of public record,’” id. at 689 (citing Mack v. S. Bay

                                   9   Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986)), and may also consider “documents whose

                                  10   contents are alleged in a complaint and whose authenticity no party questions, but which are not

                                  11   physically attached to the pleading,” without converting a motion to dismiss under Rule 12(b)(6)

                                  12   into a motion for summary judgment. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled
Northern District of California
 United States District Court




                                  13   on other grounds by Galbraith, 307 F.3d at 1125-26. The court need not accept as true allegations

                                  14   that contradict facts which may be judicially noticed. See Mullis v. U.S. Bankr. Court, 828 F.2d

                                  15   1385, 1388 (9th Cir. 1987).

                                  16   IV.    DISCUSSION

                                  17          A.      Reservations Rule

                                  18          Title III of the ADA prohibits discrimination “on the basis of a disability in the full and equal

                                  19   enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any place

                                  20   of public accommodation by any person who owns, leases (or leases to), or operates a place of public

                                  21   accommodation.” 42 U.S.C. § 12182(a). To succeed on a Title III claim, a plaintiff must establish

                                  22   “(1) she is disabled within the meaning of the ADA; (2) the defendant is a private entity that owns,

                                  23   leases, or operates a place of public accommodation; and (3) the plaintiff was denied public

                                  24   accommodations by the defendant because of her disability.” Molski v. M.J. Cable, Inc., 481 F.3d

                                  25   724, 730 (9th Cir. 2007) (citing 42 U.S.C. §§ 12182(a)-(b)). Only the third element is at issue in

                                  26   the present motion.

                                  27          Public accommodations that were constructed or altered after January 26, 1992 must comply

                                  28   with either the 1991 or 2010 ADA Standards for Accessible Design, depending on the date the

                                                                                         4
                                         Case 4:20-cv-07259-DMR Document 26 Filed 07/26/21 Page 5 of 13




                                   1   construction or alterations began. 28 C.F.R. § 36.406. Facilities that were constructed prior to

                                   2   January 1992 and have not been altered are not required to comply with the 1991 or 2010 Standards

                                   3   but must still “remove architectural barriers . . . where such removal is readily achievable.”

                                   4   Chapman v. Pier 1 Imports (U.S.), Inc., 631 F.3d 939, 945 (9th Cir. 2011) (quoting 42 U.S.C. §

                                   5   12182(b)(2)(A)(iv)).

                                   6           Under the regulations implementing the ADA, “[a] public accommodation that owns, leases

                                   7   (or leases to), or operates a place of lodging” must meet several requirements “with respect to

                                   8   reservations made by any means.” 28 C.F.R. § 36.302(e)(1). Relevant here, the regulations require

                                   9   a covered lodging facility to:

                                  10                (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities
                                                    can make reservations for accessible guest rooms during the same hours and in the same
                                  11
                                                    manner as individuals who do not need accessible rooms . . . .
                                  12   28 C.F.R. § 36.302(e)(1)(i). The regulations also require lodging facilities to:
Northern District of California
 United States District Court




                                  13
                                                    (ii) Identify and describe accessible features in the hotels and guest rooms offered
                                  14                through its reservations service in enough detail to reasonably permit individuals with
                                                    disabilities to assess independently whether a given hotel or guest room meets his or her
                                  15                accessibility needs . . . .
                                  16   28 C.F.R. § 36.302(e)(1)(ii).      These two requirements are collectively referred to here as the
                                  17   “Reservations Rule.”
                                  18           Plaintiff asserts that the Hotel’s reservation system violates the Reservations Rule by failing
                                  19   to describe the hotel’s accessibility features in sufficient detail.
                                  20           B.       DOJ Guidance
                                  21           In 2010, the Department of Justice (“DOJ”) provided the following guidance regarding the
                                  22   Reservations Rule:
                                  23                The Department recognizes that a reservations system is not intended to be an
                                                    accessibility survey. However, specific information concerning accessibility
                                  24
                                                    features is essential to travelers with disabilities. Because of the wide variations
                                  25                in the level of accessibility that travelers will encounter, the Department cannot
                                                    specify what information must be included in every instance. For hotels that
                                  26                were built in compliance with the 1991 Standards, it may be sufficient to specify
                                                    that the hotel is accessible and, for each accessible room, to describe the general
                                  27                type of room (e.g., deluxe executive suite), the size and number of beds (e.g., two
                                  28                queen beds), the type of accessible bathing facility (e.g., roll-in shower), and

                                                                                            5
                                           Case 4:20-cv-07259-DMR Document 26 Filed 07/26/21 Page 6 of 13




                                                   communications features available in the room (e.g., alarms and visual
                                   1               notification devices). Based on that information, many individuals with
                                   2               disabilities will be comfortable making reservations.

                                   3               For older hotels with limited accessibility features, information about the hotel
                                                   should include, at a minimum, information about accessible entrances to the
                                   4               hotel, the path of travel to guest check-in and other essential services, and the
                                                   accessible route to the accessible room or rooms. In addition to the room
                                   5               information described above, these hotels should provide information about
                                   6               important features that do not comply with the 1991 Standards.
                                       28 C.F.R. § Pt. 36, App. A (“2010 Guidance”). The DOJ also noted that, “once reservations are
                                   7
                                       made . . . . many individuals with disabilities may wish to contact the hotel or reservations service
                                   8

                                   9   for more detailed information.” Id.
                                              An agency’s interpretation of its own regulations has “controlling weight unless it is plainly
                                  10
                                       erroneous or inconsistent with the regulation.”1 Miller v. California Speedway Corp., 536 F.3d
                                  11
                                       1020, 1028 (9th Cir. 2008) (quoting Bowles v. Seminole Rock & Sand Co., 325 U.S. 410, 414
                                  12
Northern District of California
 United States District Court




                                       (1945)).
                                  13
                                              C.      Defendant’s Website
                                  14
                                              Defendant argues that the Hotel’s website provides the information listed in the 2010
                                  15
                                       Guidance, including the size and number of beds, type of accessible bathing facility, and the type of
                                  16
                                       communications features. Mot. at 8-9, 19. Plaintiff responds that the 2010 Guidance specifically
                                  17

                                  18   notes that more information may be required in some circumstances and so the features identified

                                       in the Guidance are not exhaustive. Opp. at 4. He argues that, at minimum, hotels should be required
                                  19
                                       to provide information as to the “core, essential features of a hotel guestroom,” including the doors,
                                  20

                                  21

                                  22   1 Plaintiff argues that the court should not give deference to the DOJ’s interpretation of the
                                  23   Reservations Rule because the language of the regulation is clear. Opp. at 24; see Kisor v. Wilkie,
                                       139 S. Ct. 2400, 2415 (2019) (“If uncertainty [about a regulation] does not exist, there is no plausible
                                  24   reason for deference [to the agency’s interpretation]. The regulation then just means what it means—
                                       and the court must give it effect, as the court would any law.”). This argument is not persuasive.
                                  25   The Reservations Rule requires hotels to describe their accessible features in “enough detail” to
                                       “reasonably permit” individuals with disabilities to assess whether the hotel meets their accessibility
                                  26   needs. Looking solely at the language of the regulation, it is far from clear what constitutes
                                       “enough” detail or when an individual’s demand for more information is “reasonable.” See Kisor,
                                  27   139 S. Ct. at 2410 (finding that ambiguous regulations “involve[] a choice between (or among) more
                                       than one reasonable reading” such that “the court must make a judgment call”). Thus, the
                                  28   Reservations Rule on its own is ambiguous and the DOJ’s interpretation of the regulation is entitled
                                       to deference.
                                                                                          6
                                           Case 4:20-cv-07259-DMR Document 26 Filed 07/26/21 Page 7 of 13




                                   1   maneuvering clearance at the bed, and bathroom features (i.e. toilet, sink, and shower/tub). Id. at

                                   2   16-19.

                                   3            This court recently examined the Reservations Rule and 2010 Guidance in detail. See Love

                                   4   v. Wildcats Owner LLC, ___ F. Supp. 3d ___, No. 20-cv-08913-DMR, 2021 WL 1253739 (N.D.

                                   5   Cal. Apr. 5, 2021) (“Wildcats”). It noted that the Guidance “clearly contemplates that hotels built

                                   6   in compliance with the current Standards may, in some cases, simply state that their rooms are

                                   7   ‘accessible’ without further detail.” Id. at *6; see 2010 Guidance (“For hotels that were built in

                                   8   compliance with the 1991 Standards, it may be sufficient to specify that the hotel is accessible . . .

                                   9   .” 2 (emphasis added)). However, the court recognized that the 2010 Guidance leaves open the

                                  10   possibility that additional detail may be required in some circumstances. Wildcats, 2021 WL

                                  11   1253739, at *5. Specifically, the DOJ identified two situations in which more information might be

                                  12   required. First, “[f]or older hotels with limited accessibility features, information about the hotel
Northern District of California
 United States District Court




                                  13   should include, at minimum, information about accessible entrances to the hotel, the path of travel

                                  14   to guest check-in and other essential services, and the accessible route to the accessible room or

                                  15   rooms.     In addition to the room information described above, these hotels should provide

                                  16   information about important features that do not comply with the 1991 Standards.” 2010 Guidance.

                                  17   This discussion highlights the DOJ’s instruction that older, unaltered hotels must provide specific

                                  18   information about important features that are not compliant with the current Standards. It makes

                                  19   sense to focus on such features, since people seeking to book a room labeled as “accessible” can

                                  20   reasonably expect such rooms to be compliant with the current accessibility Standards. The onus

                                  21   should not be on that person to research when the facility was constructed and/or altered to determine

                                  22   whether the hotel is likely to have up-to-date accessibility features. Thus, consistent with the 2010

                                  23   Guidance, reservation websites for older, unaltered facilities should include information about

                                  24   important features that do not comply with the current Standards.

                                  25
                                       2 The cited language only refers to the 1991 Standards. At the time the Guidance was released, the
                                  26
                                       2010 Standards were not yet in effect. However, the Guidance refers to the “current standards” in
                                  27   several places, indicating that the DOJ did not intend to limit its reasoning to the 1991 Standards.
                                       See 2010 Guidance (stating that “hotel rooms that are in full compliance with current standards may
                                  28   differ”). Accordingly, the court interprets the 2010 Guidance to apply to “current standards,” not
                                       just the 1991 Standards.
                                                                                         7
                                         Case 4:20-cv-07259-DMR Document 26 Filed 07/26/21 Page 8 of 13




                                   1           The 2010 Guidance also describes a second situation in which more information might be

                                   2   required. The DOJ recognized that even facilities that “are in full compliance with current standards

                                   3   may differ, and individuals with disabilities must be able to ascertain which features—in new and

                                   4   existing facilities—are included in the hotel’s accessible guest rooms. For example, under certain

                                   5   circumstances, an accessible hotel bathroom may meet accessibility requirements with either a

                                   6   bathtub or a roll-in shower. The presence or absence of particular accessible features such as these

                                   7   may be the difference between a room that is usable by a particular person with a disability and one

                                   8   that is not.” 2010 Guidance. Unlike the first situation described above, where an older facility has

                                   9   features that do not comply with the current Standards, the second situation involves hotels that are

                                  10   fully up-to-date with the most recent Standards. However, even fully compliant facilities may offer

                                  11   a variety of accessibility features that all comply with the current Standards. In the DOJ’s example,

                                  12   the Standards permit an accessible hotel room to have either a shower or a bathtub. For some
Northern District of California
 United States District Court




                                  13   features, like bathing facilities, it is important for a patron to know which of several acceptable

                                  14   alternatives is provided in order to decide whether that feature accommodates their disability.

                                  15   Accordingly, under the 2010 Guidance, reservation websites should provide information about

                                  16   important alternative features. This reasoning explains the list of features the DOJ said “may be

                                  17   sufficient,” since the listed features (type of room, size and number of beds, type of bathing facilities,

                                  18   etc.) are all features that a hotel can provide in multiple ways while still complying with current

                                  19   ADA requirements.

                                  20           To summarize, the 2010 Guidance focuses on two kinds of information that a hotel must

                                  21   provide in order to comply with the Reservations Rule: namely, information about any “important”

                                  22   features that either (1) do not comply with the current Standards or (2) can be provided as one of

                                  23   several acceptable alternatives. It makes less sense to require fully compliant hotels to specifically

                                  24   identify their already compliant features when such features are the only way to satisfy the ADA’s

                                  25   requirements. For example, guestrooms built in accordance with the 2010 Standards must have door

                                  26   openings with a clear width of 32 inches minimum. See 2010 Standards § 404.2.3. As noted by the

                                  27   DOJ, older facilities that do not have such door clearance should specifically notify potential patrons

                                  28   that their doorways are narrower than required. See 2010 Guidance. Since facilities that do not
                                                                                           8
                                         Case 4:20-cv-07259-DMR Document 26 Filed 07/26/21 Page 9 of 13




                                   1   provide such clearance are required to disclose that information on their reservations website, fully

                                   2   compliant facilities should not be required (under threat of liability) to specifically confirm their

                                   3   compliance since such a requirement is redundant and unnecessary.

                                   4           The court’s construction of the Reservations Rule and the 2010 Guidance rejects aspects of

                                   5   both parties’ arguments. The court declines to adopt Plaintiff’s interpretation that a hotel must

                                   6   confirm that all of its “core, essential features” are compliant with current Standards. For the reasons

                                   7   explained above, a hotel that is fully compliant with the current Standards need only identify which

                                   8   of several acceptable alternative features the room provides, such as whether it has a shower or a

                                   9   bathtub (both of which are permitted under the Standards). An older hotel that does not comply

                                  10   with the current Standards must explain which important features are noncompliant. Thus, up-to-

                                  11   date facilities do not have to specifically confirm on their reservations system that their features are

                                  12   compliant when such features are the only acceptable way to comply with the current Standards.
Northern District of California
 United States District Court




                                  13   On the other hand, Defendants seem to argue that hotels only have to provide information about the

                                  14   features specifically identified in the 2010 Guidance. This is also incorrect. The DOJ specifically

                                  15   acknowledged that it “cannot specify what information must be included in every instance.” 2010

                                  16   Guidance. This language clearly indicates that the list of features in the 2010 Guidance is not meant

                                  17   to be exhaustive. As explained above, more information might be required for features that are not

                                  18   compliant with the current Standards or for features that can be provided in one of several acceptable

                                  19   ways.

                                  20           At the hearing, Plaintiff argued that the court’s interpretation would allow hotels to meet the

                                  21   requirements of the Reservations Rule simply by stating that their rooms are “accessible” even if

                                  22   they are not compliant with the current Standards. Not so. If a hotel website represents that its

                                  23   features are accessible when in fact they are not, the hotel would be liable for violating the

                                  24   Reservations Rule and may be liable for structural ADA violations as well. However, a plaintiff

                                  25   would have to physically visit the hotel or be able to allege specific information about the hotel’s

                                  26   non-compliance with the current Standards in order to allege that its reservation system violates the

                                  27   Reservations Rule.

                                  28           With the framework established by the foregoing discussion in mind, the court turns to
                                                                                          9
                                         Case 4:20-cv-07259-DMR Document 26 Filed 07/26/21 Page 10 of 13




                                   1   Plaintiff’s specific allegations about which features Defendant should have identified in more detail.

                                   2                           1.     Doors

                                   3           Plaintiff contends that hotel reservation websites should be required to confirm that their

                                   4   guestrooms have doorways that are at least 32 inches wide, as required by the 2010 Standards. Opp.

                                   5   at 17. However, he acknowledges that the Hotel’s website does in fact provide such information,

                                   6   so the argument is moot. See FAC ¶ 20.

                                   7           In any case, as explained above, the 2010 Guidance specifically states that older facilities

                                   8   should inform potential patrons if they have narrower doorways than are required by the current

                                   9   Standards. As stated previously, it does not make sense to require facilities to confirm that they are

                                  10   compliant since they are already required to disclose non-compliance. Thus, Plaintiff’s argument

                                  11   also fails on the merits.

                                  12                           2.     Bed
Northern District of California
 United States District Court




                                  13           Plaintiff alleges that the Hotel’s website does not confirm whether there are at least 30 inches

                                  14   of clear space on the side of the bed so he can transfer to the bed from his wheelchair. FAC ¶ 29 .

                                  15   He argues that bed clearance is essential information for wheelchair users and should therefore be

                                  16   provided on a hotel’s reservation website. See Opp. at 20.

                                  17           The 2010 Standards require that accessible hotel guestrooms have at least one sleeping area

                                  18   that provides clear floor or ground space of at least 30 inches by 48 inches. See 2010 Standards §§

                                  19   305.3, 806.2.3. There are no exceptions or alternatives that apply to that requirement in the context

                                  20   of hotel guestrooms. Thus, a hotel guestroom built in accordance with the 2010 Standards must

                                  21   provide the specified bed clearance. Under the court’s construction of the Reservations Rule and

                                  22   2010 Guidance, the Hotel is not required to specifically identify features on its reservations system

                                  23   that are already compliant with the current Standards.

                                  24                           3.     Toilet

                                  25           Plaintiff argues that, as a wheelchair user, he needs toilets with seat heights between 17 and

                                  26   19 inches and adjoining grab bars. Opp. at 18. The 2010 Guidance already requires toilets to have

                                  27   a seat height between 17 and 19 inches and grab bars “on the side wall closest to the water closet

                                  28   and on the rear wall.” See 2010 Guidance §§ 604.4, 604.5. Thus, while the Hotel would have to
                                                                                         10
                                         Case 4:20-cv-07259-DMR Document 26 Filed 07/26/21 Page 11 of 13




                                   1   disclose if it is an older facility that does not provide adjoining grab bars or the appropriate seat

                                   2   height, it is not required to confirm that these features are in fact compliant.

                                   3                          4.      Sink

                                   4          Plaintiff contends that he needs at least three pieces of information about a bathroom sink in

                                   5   order to determine whether it meets his accessibility needs. As an initial matter, he asserts that a

                                   6   sink must have accessible knee clearance at a minimum 27 inches high for at least 8 inches in depth.

                                   7   The 2010 Standards provides that knee clearance underneath certain elements, including a sink,

                                   8   must be at minimum 30 inches wide and 27 inches high. See 2010 Standards §§ 306.3.1, 306.3.5.

                                   9   Thus, the Standards already require the specifications Plaintiff requests. Plaintiff also argues that

                                  10   the ADA requires sink plumbing to be wrapped to protect against burning contact and that the

                                  11   bathroom mirror is lowered to a certain height. Opp. at 18. As Plaintiff acknowledges, these

                                  12   features are required by the 2010 Standards. See 2010 Standards §§ 606.4 (pipes under sinks and
Northern District of California
 United States District Court




                                  13   lavatories), 603.3 (mirror height above lavatories or countertops). To the extent that these features

                                  14   are “important” features under the 2010 Guidance, then a hotel would violate the Reservations Rule

                                  15   by failing to disclose that their sinks do not comply with the 2010 Guidance. Here, however,

                                  16   Plaintiff does not allege that the Hotel is not compliant with the most current Standards. Since the

                                  17   Hotel would already be required to disclose features that are not compliant, it is redundant to require

                                  18   the Hotel to disclose compliant features.

                                  19                          5.      Showers

                                  20          Finally, Plaintiff asserts that the Hotel’s website should disclose whether its roll-in showers

                                  21   have grab bars, a detachable hand-held shower spray unit, and a seat. Opp. at 19. With respect to

                                  22   grab bars, the 2010 Standards require all accessible showers to have grab bars. See 2010 Standards

                                  23   § 608.3. Thus, the Reservations Rule would require an older facility to disclose that they do not

                                  24   have that feature. For the reasons stated above, there is no parallel requirement for a newer facility

                                  25   to affirm its compliance. Similarly, accessible showers are required to have shower wands. 2010

                                  26   Standards § 607.6. Requiring compliant hotels to specifically confirm that their accessible shower

                                  27   stalls comply with this standard is redundant and unnecessary. In any case, the Hotel’s website

                                  28   already states that the Hotel’s roll-in showers have adjustable shower wands, so the issue is moot.
                                                                                          11
                                         Case 4:20-cv-07259-DMR Document 26 Filed 07/26/21 Page 12 of 13




                                   1   FAC ¶ 20.

                                   2            Finally, as Plaintiff acknowledges, the 2010 Standards do not require all accessible showers

                                   3   to provide seats. See FAC ¶ 28; see also 2010 Standards § 608.3.2. The 2010 Guidance specifically

                                   4   identifies some features, like bathtub benches, as “amenities” that a hotel is not required to list on

                                   5   its reservation system. See 2010 Guidance (stating that individuals with disabilities may wish to

                                   6   contact the hotel or reservations services for “more detailed information . . . such as the specific

                                   7   layout of the room and bathroom, shower design, grab-bar locations, and other amenities available

                                   8   (e.g., bathtub bench).”). Thus, providing a shower seat for a roll-in shower is optional under the

                                   9   ADA and the 2010 Guidance suggests that the Reservations Rule does not require hotels to list

                                  10   optional amenities.

                                  11            In sum, the Hotel is not required to specifically confirm that its roll-in showers have grab

                                  12   bars and detachable shower wands since those features are required by the 2010 Standards. The
Northern District of California
 United States District Court




                                  13   Hotel also does not have to list features that are not actually required by the ADA, such as shower

                                  14   seats.

                                  15   V.       CONCLUSION

                                  16            Plaintiff lists various features that he asserts the Hotel should have, and did not, describe on

                                  17   its reservation website. All but one of these features are mandatory under the 2010 Standards and

                                  18   thus a hotel built in compliance with those Standards need not list its compliant accessibility features

                                  19   on its reservations system. The ADA does not require roll-in showers to have shower seats, and

                                  20   nothing in the Reservations Rule or the 2010 Guidance suggests that hotels must describe optional

                                  21   amenities. Accordingly, Plaintiff has not adequately alleged that the Hotel failed to describe its

                                  22   accessibility features in sufficient detail. Defendants’ motion is therefore granted. Since no
                                       additional factual detail about the identified features would cure the deficiencies identified in this
                                  23
                                       order, amending the complaint would be futile. Accordingly, the FAC is dismissed without leave
                                  24
                                       to amend. The Clerk is ordered to close this case.
                                  25

                                  26

                                  27

                                  28
                                                                                          12
                                        Case 4:20-cv-07259-DMR Document 26 Filed 07/26/21 Page 13 of 13
                                                                                                    ISTRIC
                                                                                               TES D      TC
                                                                                             TA




                                                                                                                O
                                                                                     S




                                                                                                                 U
                                                                                    ED




                                                                                                                  RT
                                   1          IT IS SO ORDERED.
                                                                                                  ORD      ERED




                                                                                UNIT
                                   2   Dated: July 26, 2021                              IT IS SO




                                                                                                                        R NIA
                                   3                                        ______________________________________
                                                                                                               u
                                                                                                       a M. Ry




                                                                                NO
                                                                                          Donna
                                                                                             e D o
                                                                                                 M.n n
                                                                                                     Ryu
                                                                                          dg




                                                                                                                        FO
                                   4                                              UnitedJu
                                                                                         States Magistrate Judge




                                                                                 RT




                                                                                                                    LI
                                                                                         ER




                                                                                    H
                                   5




                                                                                                                A
                                                                                              N                     C
                                                                                                                F
                                                                                                  D IS T IC T O
                                   6                                                                    R
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                           13
